DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5-7, 16, 21, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (WO 2016/058662 A1) (hereinafter ‘Muller’) in view of Rosenthal et al. (US Patent No. 4,744,785) (hereinafter ‘Rosenthal’).
Regarding Claims 1 and 47-48, Muller discloses a top for a storage container (housing 1 of the sample preparation container, p. 6, lines 26-27, includes an upper end of the housing 1, p. 7, lines 4-7, Fig. 1) comprising: 
a top body defining the structure of the top and configured to seal an opening of the storage container (housing 1 of the sample preparation container has a housing wall 2 defining an inside space 3, p. 6, lines 26-27; 
upper end wall of housing 1 cooperates with housing wall 2 to enclose the inside space 3, Fig. 1); 
a first opening extending through the top body (sampling port 5, p. 7, lines 3-7, Figs. 1-2); 
a septum located at least partially within the first opening (sampling port 5 includes a septum 6, p. 7, lines 4-7, Fig. 1), the septum including an aperture therethrough and configured to allow a blunt cannula to pass through the aperture to access the interior of the storage container (Fig. 2 depicts a needle or syringe 8 forming an aperture through septum 6 and barrier wall 7); 
a vent opening extending through the top body (at least one inlet opening 4 to the inside space 3, p. 6, line 31 top. 7, line 2, Fig. 1); but fails to explicitly disclose wherein the storage container is used for plasma; and a hydrophobic membrane located on underside of the top body and covering the vent opening, the hydrophobic membrane configured to allow air to vent through the vent opening during filling of the storage container. 
In regards to wherein the storage container is used for plasma, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use. it meets the claim. In this case, the container of Muller is intended for sampling fluids (p. 6, lines 27-31). and there is no suggestion that the container would not be suitable for plasma. 
Rosenthal teaches a blood container (autotransfusion system for collecting and salvaging blood from a patient's body cavity and for returning it to the patient includes a collection bottle which is detachably connected by an arrangement of ports, abstract) comprising a hydrophobic membrane located on underside of the top body and covering the vent opening (collar 134 is provided with an internally mounted filter to filter the air so as to prevent entry of contaminants to the container during reinfusion; preferably the filter 140 will have a pore size of the order of 0.45 micron and will be a reinforced hydrophobic membrane, col. 7, lines 1-6, Fig. 11), the hydrophobic membrane configured to allow air to vent through the vent opening during filling of the storage container (the venting arrangement includes an elongate vent tube 132 which is attached by a collar 134 to the stopper 30 at the vent port 42, duckbill valve 136 is normally closed but will permit air to flow through the tube 132 into the container and prevent egress of liquid contents (as in claim 48), col. 6, lines 53-64; collar 134 is provided with an internally mounted filter to filter the air, preferably the filter 140 will have a pore size of the order of 0.45 micron and will be a reinforced hydrophobic membrane, col. 7, lines 1-6, Fig. 11 ). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Muller with the teachings of Rosenthal for the purpose of preventing contamination of the contents by filtering the air admitted during venting.
Regarding Claim 5, modified Muller discloses a top for a plasma storage container according to claim 1, wherein the aperture is closed when the blunt cannula is not connected (sampling port 5 includes a septum 6, preferably in the 5 form of a block of pierceable material which has self-sealing properties, p. 7, lines 4-7).
Regarding Claim 6, modified Muller discloses a top for a plasma storage container according to claim 1, but fails to explicitly disclose wherein the first opening is larger than the vent opening. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the first opening larger than the vent opening, since such a modification would involve a mere change in the size of a component. The motivation for doing so would be to minimize the vent size to avoid contamination. 
Regarding Claim 7, modified Muller discloses a top for a plasma storage container according to claim 1, but fails to explicitly disclose wherein the top body includes at least one flow channel on an underside of the top body, the at least one flow channel in fluid communication with the vent opening to allow airflow in and out of the plasma storage container via the vent opening. 
Rosenthal teaches wherein the top body includes at least one flow channel on an underside of the top body, the at least one flow channel in fluid communication with the vent opening to allow airflow in the plasma storage container via the vent opening (vent tube 132 extends downwardly toward the bottom of the container and has, at its free end, a one-way duckbill valve 136; the duckbill valve 136 is normally closed but will permit air to flow through the tube 132 into the container, col. 6, lines 57-61, Fig. 11 ). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Muller with the teaching of Rosenthal for the purpose of venting the container interior. Rosenthal fails to explicitly disclose airflow out of the plasma storage container via the vent opening. It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit the duckbill valve of Rosenthal, thereby allowing air flow in and out of the container, since omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. The motivation for doing so would be to vent the container interior while filling or emptying the container.
Regarding Claim 16, Muller discloses a storage container (housing 1 of the sample preparation container, p. 6, lines 26-27, includes an
upper end of the housing 1, p. 7, lines 4-7, Fig. 1) comprising: a container body defining the structure or the storage container and defining an interior (housing 1 of the sample preparation container has a housing wall 2 defining an inside space 3, p. 6, lines 26-27); a container top configured to seal an opening of the storage container (upper end wall of housing 1 cooperates with housing wall 2 to enclose the inside space 3, Fig. 1); a first opening extending through the container top (sampling port 5, p. 7, lines 3-7, Figs. 1-2); a septum located at least partially within the first opening (sampling port 5 includes a septum 6, p. 7, lines 4-7, Fig. 1), the septum including an aperture therethrough and configured to allow a blunt cannula to pass through the aperture to access the interior of the storage container (Fig. 2 depicts a needle or syringe 8 forming an aperture through septum 6 and barrier wall 7); a vent opening extending through the container top (at least one inlet opening 4 to the inside space 3, p. 6. line 31 top. 7, line 2, Fig. 1). Muller fails to explicitly disclose wherein the storage container is used for collecting plasma; and a hydrophobic membrane located on underside of the container top and covering the vent opening, the hydrophobic membrane configured to allow air to pass through the vent opening during collection. In regards to wherein the storage container is used for plasma, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the container of Muller is intended for sampling fluids (p. 6, lines 27-31), and there is no suggestion that the container would not be suitable for plasma. 
Rosenthal teaches a blood container (autotransfusion system for collecting and salvaging blood from a patient's body cavity and for returning it to the patient includes a collection bottle which is detachably connected by an arrangement of ports, abstract) comprising a hydrophobic membrane located on underside of the container top and covering the vent opening (collar 134 is provided with an internally mounted filter to filter the air so as to prevent entry of contaminants to the container during reinfusion; preferably the filter 140 will have a pore size of the order of 0.45 micron and will be a reinforced hydrophobic membrane, col. 7, lines 1-6, Fig. 11 ), the hydrophobic membrane configured to allow air to pass through the vent opening during collection (the venting arrangement includes an elongate vent tube 132 which is attached by a collar 134 to the stopper 30 at the vent port 42, duckbill valve 136 is normally closed but will permit air to flow through the tube 132 into the container. col. 6, lines 53-64; collar 134 is provided with an internally mounted filter to filter the air, preferably the filter 140 will have a pore size of the order of 0.45 micron and will be a reinforced hydrophobic membrane, col. 7, lines 1-6, Fig. 11)] It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Muller with the teaching of Rosenthal for the purpose of preventing contamination of the contents by filtering the air admitted during venting.
Regarding Claim 21, modified Muller discloses a plasma storage container according to claim 16, wherein the aperture is closed when the blunt cannula is not connected (sampling port 5 includes a septum 6, preferably in the 5 form of a block of pierceable material which has self-sealing properties, p. 7, lines 4-7).
Regarding claims 33-34, modified Muller discloses a plasma storage container according to claim 1. Rosenthal further teaches the valve mechanism (at least duckbill valve) interpreted to be fully capable of allowing a sample collection container holder for vacutainers to pass through the aperture to access the interior of the plasma container at least because the valve allows passage and can therefore be pierced by an element sized to extend through the opening. 
Regarding claim 35, modified Muller discloses a plasma storage container according to claim 1. Muller further teaches the top comprising at least one stiffening rib (1) on the underside of the top.

Allowable Subject Matter
Claims 2-4, 8-15, 17-20, and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art of record, individually or in combination, does not teach or fairly suggest a top for a plasma storage container according to claim 1, further comprising: a skirt extending from the underside of the top body around the first opening, the septum located and secured within the skirt. 
Regarding claim 8, the prior art of record, individually or in combination, does not teach or fairly suggest a top for a plasma storage container according to claim 1, wherein a surface area of the hydrophobic membrane is larger than a cross-sectional area of the vent opening. 
Regarding claim 9, the prior art of record, individually or in combination, does not teach or fairly suggest a top for a plasma storage container according to claim 1, wherein the hydrophobic membrane is ultrasonically welded to the underside of the top body.
Regarding claim 10, the prior art of record, individually or in combination, does not teach or fairly suggest a top for a plasma storage container according to claim 1, wherein the hydrophobic membrane is sealed to the underside of the top body.
Regarding claim 11, the prior art of record, individually or in combination. does not teach or fairly suggest a top for a plasma storage container according to claim 1, further comprising: a retainer located on a top surface of the top body, the retainer configured to hold the blunt cannula in place during filling of the plasma storage container.
Regarding claim 13, the prior art of record, individually or in combination, does not teach or fairly suggest a top for a plasma storage container according to claim 1, wherein the septum is further configured to allow a sample collection container holder to pass through the aperture to access the interior of the plasma collection container. 
Regarding claim 15, the prior art of record, individually or in combination, does not teach or fairly suggest a top for a plasma storage container according to claim 1, wherein the blunt cannula is part of a tubing set connected to a blood processing device. 
Regarding claim 17, the prior art of record, individually or in combination, does not teach or fairly suggest a plasma storage container according to claim 16, further comprising: a skirt extending from the underside of the container top around the first opening, the septum located and secured within the skirt. 
Regarding claim 26, the prior art of record, individually or in combination, does not teach or fairly suggest a plasma storage container according to claim 16, wherein the hydrophobic membrane is sealed to the underside of the container top.
Regarding claim 27, the prior art of record, individually or in combination, does not teach or fairly suggest a plasma storage container according to claim 16, further comprising: a retainer located on a top surface of the container top, the retainer configured to hold the blunt cannula in place during filling of the plasma storage container. 
Regarding claim 29, the prior art of record, individually or in combination, does not teach or fairly suggest a plasma storage container according to claim 16, wherein the septum is further configured to allow a sample collection container holder to pass through the aperture to access the interior of the plasma collection container. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781